Deen, Chief Judge.
The judgment in this case having been reversed by the Supreme Court, 245 Ga. 164 (264 SE2d 6) (1980), it is hereby vacated and the judgment of the Supreme Court is made the judgment of this court. The judgment of the trial court is affirmed.

Judgment affirmed.


Quillian, P. J., McMurray, P. J., Smith, 
*502
Shulman, Banke, Birdsong, Carley and Sognier, JJ., concur.

Submitted March 7, 1979
Decided May 2, 1980.
Glenn Zell, for appellant.
Andrew J. Hairston, Solicitor, Paul Howard, Jr., Deputy Solicitor, for appellee.